Two motions by appellant, each for assignment of counsel and leave to appeal as a poor person from a respective one of two orders of the Supreme Court, Queens County, dated October 11, 1967 and December 4, 1967, respectively, which certified him, as a narcotic addict, to respondent's care and custody; the second order was made after a jury trial, upon a review of the first order (Mental Hygiene Law, § 206, subd. 7). On the court’s own motion, appeal from the first order dismissed as academic, that order having been superseded by the second order (see, Matter of Narcotic Addiction Control Comm. v. Couloufacos, 29 A D 2d 199); accordingly, the motion addressed to that appeal is also dismissed as academic. The motion with respect to the second order is granted. The appeal will be heard on the original papers (including the typewritten stenographic minutes) and appellant’s and respondent’s typewritten briefs. The parties are directed to file eight copies of their respective briefs and to serve one copy on each other. Anthony F. Marra, Esq., of 100 Centre Street, New York, N. Y., is assigned as counsel to prosecute the appeal. Pursuant to statute (CPLR 1102, subd. [b]), the stenographer of the trial court shall make and certify two typewritten transcripts of the stenographic minutes of the trial or hearing and shall deliver one to appellant’s counsel and file the other with the Clerk of the trial court together with an affidavit of the fact and date of such delivery and filing. Appellant’s time to perfect the appeal is enlarged. Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.